Citation Nr: 0425839	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-21 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for schizophrenia, and, if so, 
whether the reopened claim should be granted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from December 1974 to July 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  


FINDINGS OF FACT

1.  An August 1983 rating decision denied service connection 
for schizophrenia; the veteran was notified of the decision 
in August 1983, and did not appeal; this is the last final 
decision addressing this issue on any basis. 

2.  Evidence received since the August 1983 rating decision, 
principally a statement from the veteran's treating 
psychiatrist dated in November 1999, bears directly and 
substantially upon the claim for entitlement to service 
connection for schizophrenia and, in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.

CONCLUSIONS OF LAW

1.  The August 1983 rating decision denying service 
connection for schizophrenia is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 U.S.C. 4005(c) (1982); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1983). 

2.  Evidence received since the August 1983 rating decision 
denying entitlement to service connection for schizophrenia 
is new and material, and the claim for service connection for 
this disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001), 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issue adjudicated in this decision has been obtained 
and associated with the claims folder.  The record on appeal 
is sufficient to resolve the matter as to whether the 
veteran's claim for service connection for schizophrenia 
should be reopened.  

II.  Legal Criteria/Analysis

VA must reopen a previously and finally disallowed claim when 
"new and material evidence is presented or secured."  38 
U.S.C.A. § 5108; see 38 U.S.C.A. §§ 7104(b), 7105(c); 38 
C.F.R. § 3.156(a) (2001).  The standard for materiality set 
forth in 38 C.F.R. § 3.156(a) was amended, effective on 
August 29, 2001, but the regulation specifies that those 
amendments do not apply to claims, such as the claim here, 
pending prior to that date.  See 38 C.F.R. § 3.156(a) (2003).  
In any event, in order to satisfy the applicable requirement, 
the evidence "must be both new and material."  Smith v. 
West, 12 Vet. App. 312, 314 (1999).




New evidence is evidence "not previously submitted to agency 
decision makers [that] is neither cumulative nor redundant."  
38 C.F.R. § 3.156(a) (2001); see Smith, supra (if evidence 
was not in record at time of final disallowance of claim and 
is not cumulative of other evidence in record, it is new); 
see also Elkins v. West, 12 Vet. App. 209, 216 (1999) (en 
banc).

New evidence will be considered material only if it "bears 
directly and substantially upon the specific matter under 
consideration" and "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir.1998) (materiality requirement of 
38 C.F.R. § 3.156(a) (2001) is not focused on outcome 
determination but upon importance of complete record for 
evaluation of appellant's claim).  In addition, the Hodge 
decision stressed the low threshold for a finding of 
materiality, holding that under the regulation new evidence 
could be material if that evidence provides "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, supra at 1363.

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Applying these criteria to the veteran's claim, the Board 
notes initially that an August 1983 rating decision denied 
service connection for schizophrenia.  The veteran was 
notified of this decision in August 1983, and because the 
veteran did not file an application for review of this 
decision within one year of the notification, the Board finds 
that the August 1983 rating decision became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 U.S.C. 4005(c) (1982); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2003); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1983). 

Based upon a review of the record submitted subsequent to the 
August 1983 rating decision, the Board finds that the veteran 
has submitted evidence that bears directly and substantially 
upon the claim for entitlement to service connection for 
schizophrenia, and in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of this claim.  In 
particular, the Board finds that a statement received from 
the veteran's treating psychiatrist dated in November 1999, 
asserting that the veteran's "history indicates that he was 
most likely experiencing the onset of schizoaffective 
disorder while he was on active military duty," represents 
new and material evidence.  

The Board makes the above conclusion because the cited 
medical opinion is evidence that was not previously of record 
(which must be presumed credible for the purposes of 
reopening as indicated above) that tends to demonstrate a 
connection between schizophrenia and service.  This is 
particularly true in view of the low threshold required to 
establish new and material evidence under the Hodge 
precedent.  Accordingly, the claim for service connection for 
schizophrenia will be reopened.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for schizophrenia is 
reopened, and the appeal is, to that extent, granted.  



REMAND

As indicated above, the record includes a November 1999 
opinion from the veteran's treating psychiatrist to the 
effect that it was "most likely" that the veteran's 
schizophrenia began while he was on active military duty.  
However, the record reflects evidence of a pre-service 
history of mental health problems, with one report indicating 
that the veteran has been receiving mental health treatment 
since the age of 12.  (See, e.g., April 1979 Fairfax Hospital 
discharge summary).  The RO has denied the veteran's claim on 
the basis of this pre-service history and the lack of any 
evidence of psychiatric treatment in service.  The RO found, 
in essence, that schizophrenia pre-existed service, and was 
not aggravated by service.  

Inasmuch as this case involves the matter of aggravation, the 
Board notes that there has been a change in the 
interpretation of the law with respect to the adjudication of 
claims involving pre-existing conditions and the application 
of the presumption of soundness.  Essentially, the law as 
interpreted under Cotant v. Principi, 17 Vet. App. 116 (2003) 
and VAOPGCPREC 3-2003 (July 16, 2003), mandates that, to 
rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, the Department of Veterans Affairs (VA) must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  This interpretation 
must be applied upon readjudication of the claim at issue on 
the merits.

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  It was concluded that 38 
C.F.R. § 3.304(b) is invalid and should not be followed.  
Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
soundness under 38 U.S.C.A. § 1111.

Given the above, the Board concludes that the veteran must be 
afforded a VA medical examination, to include a medical 
opinion that addresses the issue of whether schizophrenia was 
aggravated by service, in order to fulfill the duty to assist 
under the VCAA.  See 38 U.S.C.A. § 5103A(d); 
8 C.F.R. § 3.159(c)(4).  In addition, this remand will afford 
the RO the opportunity to ensure that all the service medical 
records have been obtained, as the only service medical 
records associated with the claims files are reports from 
examinations and medical histories completed upon service 
entrance and separation.  In this regard, the veteran's 
representative contended in March 2003 that the service 
medical records are "incomplete," and requested a search 
for additional service medical records prior to adjudication 
by the Board.  The RO will be requested to obtain any 
additional service medial records which may be available, or 
document that no such additional records are in existence.  
38 U.S.C.A. §5103A(c)(2); 38 C.F.R. § 3.159(c)(2)(3); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
VA medical records are deemed to be in the constructive 
possession of VA adjudication personnel). 

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for the following development.  VA will notify the veteran if 
further action is required on his part.  

1.  The RO should ensure that all 
notification and development action required 
by the Veterans Claims Assistance Act of 
2000, and subsequent interpretive authority, 
is fully complied with and satisfied.  This 
should include conducting the appropriate 
steps to obtain any additional service 
medical records which may be available.  If 
no such records are available, documentation 
of this fact should be associated with the 
claims file.  

2.  Thereafter, the RO should schedule the 
veteran for a VA psychiatric examination to 
determine whether the veteran's 
schizophrenia was the result of service, to 
include by way of in-service aggravation. 

a.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination. 

b.  The examiner should identify any and 
all psychiatric disorders that are 
present.

c.  If schizophrenia (or any other mental 
disorder) is diagnosed, the examiner 
should render an opinion as to whether 
the records contain clear and 
unmistakable evidence that: (a) the 
disorder existed prior to the veteran's 
entry onto military service; and (b) the 
disorder was not aggravated (i.e., 
permanently increased in severity, as 
opposed to mere flare-ups), beyond the 
natural progress of the disease, during 
service.  (The Board notes that the clear 
and unmistakable standard essentially 
requires that the findings be 
undebatable, based upon the evidence.)

d.  A written rationale and bases should 
support all conclusions.  

3.  Following the completion of the 
development requested above, the RO should 
readjudicate the claim for service 
connection for schizophrenia.  If the 
decision with respect to this claim is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case to 
include a summary of the evidence, 
including any additional evidence obtained 
as a result of the development requested 
above, and all pertinent legal criteria.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J.MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



